DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 15, 2021.
In view of amendments filed July 15, 2021 to the title, the objection to the specification is withdrawn. 
In view of the new claim amendments and applicant argument [Remarks] filed July 15, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Device for Registering and Displaying a Character String, and Information Processing Method and Storage Medium Thereof.
Claims 1, 12 and 13 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] display the registered character string on a display unit based on a condition that no user operation was performed for a first period; and
stop display based on at least a condition that no user operation was performed for a second period,
wherein even when the second period elapses with no user operation being performed, the controller does not stop the display until the last character of  the  character string is displayed when the registered character string is being displayed.” along with all other limitations as required by independent claim 1.
“[12] […] a registration step of registering a character string; a display control step of displaying the registered character string on a display unit based on a condition that no user operation was performed for a first period; and
a control step of stopping display based on at least a condition that no user operation was performed for a second period,
wherein even when the second period elapses with no user operation being performed, the control step does not stop the display until the last character of  the character string is displayed when the registered character string is being displayed.” along with all other limitations as required by independent claim 12.
“[13] […] a registration step of registering a character string; a display control step of displaying the registered character string on a display unit based on a condition that no user operation was performed for a first period; and
a control step of stopping display based on at least a condition that no user operation was performed for a second period,
wherein even when the second period elapses with no user operation being performed, the control step does not stop the display until the last character of the character string is displayed when the registered character string is being displayed.” along with all other limitations as required by independent claim 13.
Specifically, the closest prior art, Ferguson et al. (2006/0015827), Rouser (6,646,657), and Pratt et al. (2010/0153764), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 3-11, 14 and 15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (2006/0145950) disclose in an automatic analyzer for performing qualitative and quantitative analyses of living samples, such as blood and urine, a capability of recognizing the analyzer state, e.g., the state under run of analysis or the stopped state, from a distance is provided without increasing the cost. To realize that capability, the screen saver function of a display is modified to have the function of recognizing the analyzer state and reflecting the recognized analyzer state on a design of a screen image displayed with the screen saver function.
Ng (2004/0075701) disclose the present invention provides an apparatus (100) and method (800) for an electronic device having a device display for 
Farber et al. (7,158,169) disclose a method and system for reducing burn-in of a display is disclosed. A plurality of assets containing text, graphics, and video are stored and then gathered. These assets are then assembled into a template to form a video frame or "screen", which is subsequently output in a video transport stream or video display. Based upon a trigger, the assets are gathered again and reassembled in a second template to form a second video frame or screen wherein the assets are in positions on the screen, which are different from those of the first screen. The second screen is subsequently output to the video transport stream and the process is repeated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672